Citation Nr: 0630605	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-33 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
grenade fragmentation, left upper arm. 

2.  Entitlement to an increased evaluation for residuals of 
grenade fragmentation, left hand, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
grenade fragmentation, left wrist, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased evaluation for degenerative 
changes of the lumbar spine, currently rated 20 percent 
disabling.

5.  Entitlement to an effective date prior to April 4, 1997, 
for the grant of service connection for grenade fragmentation 
wound, left hand.  

6.  Entitlement to an effective date prior to April 4, 1997, 
for the grant of service connection for degenerative changes 
of the lumbar spine.

7.  Entitlement to an effective date prior to April 4, 1997, 
for an award of a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).

8.  Entitlement to an effective date prior to April 4, 1997, 
for the grant of Dependents' Educational Assistance (DEA) 
benefits.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1953.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by Department of Veterans 
Affairs (VA) Regional Offices (RO).  

An October 1997 rating decision, in pertinent part, denied 
entitlement to an increased evaluation for grenade 
fragmentation wound, left arm.  The veteran perfected an 
appeal.  In March 1999, the Board remanded this issue for 
further development.  

In November 2000, the Board, in pertinent part, appeared to 
grant a separate 10 percent disability rating for grenade 
fragmentation wound to the left hand, and denied entitlement 
to a rating in excess of 10 percent for grenade fragmentation 
wound to the left wrist and denied entitlement to a 
compensable rating for grenade fragmentation wound to the 
left upper arm.  The veteran appealed the Board's November 
2000 decision to the United States Court of Appeals for 
Veterans Claims (Court), and a March 2001 Court Order vacated 
the portion of the decision relating to the wound to the left 
upper arm.  

In a January 2002 decision, the Board noted that it was not 
clear whether the assignment of a separate 10 percent 
evaluation for left hand disability had been vacated or 
remanded by the Court, thus, the Board addressed this issue 
on the merits, and assigned a separate 10 percent disability 
rating for grenade fragmentation wound to the left hand, and 
denied entitlement to a rating in excess of 10 percent for 
grenade fragmentation wound to the left wrist and denied 
entitlement to a compensable rating for grenade fragmentation 
wound to the left upper arm.  

The veteran subsequently appealed the Board's January 2002 
decision to the Court.  Pursuant to Appellee's Motion for 
Partial Summary Affirmance, for Acceptance of this Motion In 
Lieu of Appellee's Brief, and For Stay of Further Proceedings 
(Motion) filed in March 2001, the Court issued an Order in 
October 2002, which vacated the decision with regard to the 
issues of increased ratings for a left hand condition, left 
wrist condition, and left upper arm condition. 

In a December 2003 rating decision, the RO granted 
entitlement to service connection for degenerative changes, 
lumbar spine, L4-5, L5-S1, bilaterally, assigning a 20 
percent disabling rating effective April 4, 1997; assigned an 
effective date of April 4, 1997 to the Board's grant of 
entitlement to service connection for grenade fragmentation 
wound, left hand; granted entitlement to a TDIU effective 
April 4, 1997; and granted basic eligibility to DEA benefits 
effective April 4, 1997.  In January 2004, the veteran filed 
a notice of disagreement as to the disability ratings 
assigned to the lumbar spine disability and left hand 
disability, and claimed earlier effective dates pertaining to 
the grant of service connection for lumbar spine disability 
and left hand disability, and the award of TDIU and DEA 
benefits.  A statement of the case was issued in September 
2004 and a substantive appeal was received in September 2004.

In March 2006, the veteran was informed by VA that his 
attorney of record, Richard A. LaPointe, had retired from the 
practice of law, and was notified of his choices for 
representation.  In an April 2006 written submission, the 
veteran stated that he intended to represent himself.

Per a January 2004 written submission from the veteran, the 
RO is instructed to consider total and permanent status for 
his TDIU rating, pursuant to 38 C.F.R. § 3.340(b).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2006).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  There is no indication that 
the veteran has been provided with the notice and assistance 
provisions of the VCAA, as it pertains to his claims for 
increased disability ratings and earlier effective dates.  
Failure to adequately show compliance with VCAA notice 
requirements is remandable error.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002); Huston v. Principi, 17 Vet. App. 195, 
202 (2003).  Therefore, an appropriate VCAA letter must be 
issued to the veteran to ensure compliance with all notice 
and assistance requirements under the VCAA.  Along with 
initial VCAA notice pertaining to his increased rating and 
earlier effective date claims, VA is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that an effective 
date for the award of benefits will be assigned if an 
increase is awarded, and also include an explanation as to 
the type of evidence that is needed to establish an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

With regard to the veteran's claim of entitlement to an 
increased evaluation for degenerative changes of the lumbar 
spine, at the September 2003 VA examination of his upper and 
lower extremities, the veteran complained of constant lower 
back pains with constant radiation of pain down the entire 
length of his left leg all the way to the toes of the left 
foot.  On physical examination, straight leg raise was 
equivocal at 40 degrees on the left.  On neurologic 
examination, the examiner noted that tandem walks revealed a 
mild ataxia.  The examiner, however, did not specifically 
discuss any neurological findings as it pertained to the 
lumbar spine disability.  The Board seeks clarification as to 
whether the veteran has any neurological manifestations due 
to his lumbar spine disability, and any specific information 
regarding any incapacitating episodes.  Therefore, the Board 
finds that the veteran should be afforded a new VA 
examination to assess the current severity of his service-
connected lumbar spine disability.

Accordingly, the case is REMANDED for the following actions:

1.  With regard to all issues in 
appellate status, the RO should issue an 
appropriate letter to the veteran to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should advise the veteran of 
the evidence necessary to substantiate 
his claims for increased ratings and 
earlier effective dates, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran 
should also be advised to submit all 
pertinent evidence in his possession.  
With regard to the veteran's increased 
rating claims, notice should include an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be scheduled for a 
VA spine examination.  It is imperative 
that the claims file be made available to 
and reviewed by the examiner in 
connection with the examination.  All 
clinical and special test findings should 
be clearly reported, and pertinent 
orthopedic and neurological findings 
should be reported to allow for 
application of both old and new rating 
criteria.  With regard to range of motion 
testing, the examiner should report at 
what point (in degrees) that pain is 
elicited as well as whether there is any 
other functional loss due to weakened 
movement, excess fatigability or 
incoordination.  The examiner should 
report any specific information as to the 
frequency and duration of incapacitating 
episodes in the past 12 months, and a 
description of all neurologic 
manifestations (e.g., radiating pain into 
an extremity).  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if any of the benefits sought 
are warranted.  The veteran should then 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (2006).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



